    Case 2:17-cv-02407-JAD-VCF Document 200 Filed 08/16/19 Page 1 of 3


1      JEFFERY A. BENDAVID, ESQ.
       Nevada Bar No. 6220
2      j.bendavid@moranlawfirm.com
3      STEPHANIE J. SMITH, ESQ.
       Nevada Bar No. 11280
4      s.smith@moranlawfirm.com
       MORAN BRANDON BENDAVID MORAN
5      630 South 4th Street
6
       Las Vegas, Nevada 89101
       Phone (702) 384-8424
7
       CHRISTINE MAGARIAN, ESQ.
8      Pro Hac Vice
9
       cmagarian@kdvlaw.com
       KAUFMAN DOLOWICH VOLUCK LLP
10     11755 Wilshire Boulevard Suite 2400
       Los Angeles, California 90025
11     Telephone: (310) 775-6511
12
       Attorneys for Defendant LEXINGTON INSURANCE COMPANY
13     and Third Party Defendant NEW HAMPSHIRE INSURANCE COMPANY

14                       UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
15

16
      CENTEX HOMES, a Nevada General         CASE NO.: 2:17-CV-02407-JAD-VCF
17
      Partnership,
18                   Plaintiffs,
                                             STIPULATION AND ORDER FOR
19              vs.                          DISMISSAL WITHOUT PREJUDICE
                                             OF NEW HAMPSHIRE INSURANCE
20
      ST. PAUL FIRE AND MARINE               COMPANY
21    INSURANCE COMPANY, a Connecticut
      corporation; EVEREST NATIONAL
22    INSURANCE COMPANY, a Delaware                   ECF No. 200
      corporation; INTERSTATE FIRE &
23    CASUALTY COMPANY, an Illinois
24    corporation; LEXINGTON INSURANCE
      COMPANY, a Delaware corporation;
25    FEDERAL INSURANCE COMPANY,
      an Indiana corporation,
26

27
                        Defendants.

28




                                       1
    Case 2:17-cv-02407-JAD-VCF Document 200 Filed 08/16/19 Page 2 of 3


1      ST. PAUL FIRE AND MARINE
       INSURANCE COMPANY,
2

3                      Third Party Plaintiff,
               vs.
4
       UNDERWRITERS AT LLOYDS
5      LONDON; PROBUILDERS
6
       SPECIALTY INSURANCE
       COMPANY, RRG; NEW HAMPSHIRE
7      INSURANCE COMPANY; FIRST
       SPECIALTY INSURANCE
8      COMPANY; ARCH SPECIALTY
9
       INSURANCE COMPANY;
       IRONSHORE SPECIALTY
10     INSURANCE COMPANY; ROCKHILL
       INSURANCE COMPANY; and
11     FIREMAN’S FUND INSURANCE
       COMPANY,
12

13                     Third Party Defendants.

14     EVEREST NATIONAL INSURANCE
       COMPANY,
15

16                     Cross-Claimant,
               v.
17
       INTERSTATE FIRE & CASUALTY
18
       COMPANY; LEXINGTON
19     INSURANCE COMPANY,

20                      Cross-Defendants.
21

22            IT IS HEREBY STIPULATED by Plaintiff, Centex Homes (“Centex”); Third-Party

23     Plaintiff St. Paul Fire & Marine Insurance Company, and Third-Party Defendant New
24
       Hampshire Insurance Company, that Third-Party Defendant New Hampshire Insurance
25
       Company is hereby dismissed from the above-captioned matter without prejudice, with
26
       each party to bear their own fees and costs.
27

28




                                                  2
    Case 2:17-cv-02407-JAD-VCF Document 200 Filed 08/16/19 Page 3 of 3


1

2

3
       MORAN BRANDON                                  PAYNE & FEARS
       BENDAVID MORAN
4
       /s/ _Stephanie J. Smith, Esq.                  /s/ _Sarah J. Odia, Esq.______
5      JEFFERY A. BENDAVID, ESQ.                      SCOTT S. THOMAS, ESQ.
       Nevada Bar No. 6220                            Nevada Bar No. 7937
6
       STEPHANIE J. SMITH, ESQ.                       SARAH J. ODIA, ESQ.
7      Nevada Bar No. 11280                           Nevada Bar No. 11053
       630 South 4th Street                           6385 S. Rainbow Blvd., Suite 220
8      Las Vegas, Nevada 89101                        Las Vegas, Nevada, 89118
       (702) 384-8424                                 (702) 851-0300
9
                                                      Counsel for Plaintiff Centex Homes
10
       KAUFMAN DOLOWICH VOLUCK                        MORALES FIERRO REEVES
11

12
       /s/ Christine Magarian, Esq._____              /s/__William C. Reeves, Esq.______
13     CHRISTINE MAGARIAN, ESQ.                       WILLIAN C. REEVES, ESQ.
       Pro Hac Vice                                   Nevada Bar No. 8235
14     11755 Wilshire Blvd., Suite 2400               2151 Salvio Street, Suite 280
       Los Angeles, CA 90025                          Concord, CA 94520
15
       Attorneys for Defendant Lexington              (925) 288-1776
16     Insurance Company and Third Party              Attorneys for Third Party Plaintiff
       Defendant New Hampshire Insurance              St. Paul Fire & Marine Insurance Company
17     Company
18

19
                                             ORDER
20
                     IT IS
              Based on  theSO  ORDERED.
                            stipulation  between Centex Homes, St. Paul Fire & Marine
21
       insurance Company, Dated
                             and New    Hampshire Insurance Company [ECF No. 200],
                                   this _______, day of _______________, 2019
22     which I construe as a joint motion under Local Rule 7-1(c) because it was signed by
23     fewer than all the parties or their attorneys, and with good cause appearing, IT IS
       HEREBY ORDERED          that ALL CLAIMS AGAINST Third Party Defendant
                             _________________________________
24                           UNITEDCompany
       New Hampshire Insurance         STATES DISTRICT     JUDGE without
                                                  are DISMISSED     with prejudice,
                                                                           prejudice,each
                                                                                      eachside
                                                                                           side
25     to bear its own fees and costs.

26                                                 _________________________________
                                                   U.S. District Judge Jennifer A. Dorsey
27
                                                   Dated: August 22, 2019
28




                                               3
